DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/2019 and 11/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2010/0019711; IDS) in view of Yamada et al. (US 2012/0256510; IDS).
In claim 1, Yen teaches (Fig. 1-3) a rotor (3) for a separately excited synchronous motor (1), the rotor (3) comprising: a rotor body (body of 3); and an even number, (10 pole pairs), of pole pairs (30) arranged on the rotor body (3) with one rotor winding (35), respectively, wherein the rotor windings (35) of the pole pairs (30) are connected in series (as illustrated in Fig. 1) as a series circuit between two electrical connections (both ends of the windings 35) of the rotor (3) used to supply or conduct away an electrical excitation current through the rotor windings (35); wherein the series circuit has a first section (sections of 30 having N poles) comprising a first (five) rotor windings (35), from a first of the two electrical connections (from the positive end connection, as illustrated in Fig. 1), and a second section (sections of 30 having S poles) comprising a second (five) rotor windings (35); and wherein the rotor windings (35) and the series circuit are designed in such a way that during application of a direct-current voltage between the two electrical connections in each of the rotor windings (35) of the first section (sections of 30 having N poles), a radial component of the direct-current flow present in the series circuit extends through an entire respective rotor winding (35), from an outer side (outer radial side of N-pole) to an inner side (inner radial side of N pole) of the rotor winding (35), and in each of the rotor windings (35) of the second section (sections of 30 having S poles), in reverse (counter to the direction of N pole windings), from an outer side (outer radial portion of S pole) to an inner side (inner radial side of S pole) of the rotor winding (35).
Yen does not teach wherein the first section is arranged first in the series circuit, and the second section is arranged upstream of a second of the two electrical connections.

	In claim 2, Yen as modified teaches the motor of claim 1; furthermore Yen teaches wherein, within the series circuit (circuit of 35), the first section (section having N poles) and the second section (section having S poles) are connected at a connection point (portion of 35 between N and S pole) in such a way that two rotor windings (respective windings 35), which are directly successively connected via the connection point (portion of 35 between N and S pole) are each connected to the connection point from a winding section lying on the outer side (radial outer side of 30) of their respective winding (35).
In claim 3, Yen as modified teaches the motor of claim 1; furthermore Yen teaches wherein, within the series circuit (circuit of 35), the first section (section having N poles) and the second section (section having S poles) are connected at a connection point (portion of 35 between N and S pole) in such a way that two rotor windings (respective windings 35), which are directly successively connected via the connection point (portion of 35 between N and S pole) are each connected to the connection point from a winding section lying on the inner side (radial inner side of 30) of their respective winding (35).

	In claim 8, Yen as modified teaches the motor of claim 2; furthermore Yen teaches wherein the rotor windings (35) and the series circuit are designed to be symmetrical (as illustrated in Fig. 1, since rotor pole windings are disposed alternatively in a circumferential manner) in such a way that a first electrical stray capacitance of the first section (section having N poles) of the rotor body (3) corresponds to a second electrical stray capacitance (since there are an equal number of poles in each section) of the second section (section having S poles) of the rotor body (body of 3) of the rotor (3).
In claim 9, Yen as modified teaches the motor of claim 3; furthermore Yen teaches wherein the rotor windings (35) and the series circuit are designed to be symmetrical (as illustrated in Fig. 1, since rotor pole windings are disposed alternatively in a circumferential manner) in such a way that a first electrical stray capacitance of the first section (section having N poles) of the rotor body (3) corresponds to a second electrical stray capacitance (since there are an equal number of poles in each section) of the second section (section having S poles) of the rotor body (body of 3) of the rotor (3).
In claim 13, Yen teaches (Fig. 1-3) a rotor (3) for a separately excited synchronous motor (1), the rotor (3) comprising: a rotor body (body of 3); and an even number, (10 pole pairs), of pole pairs (30) arranged on the rotor body (3) with one rotor winding (35), respectively, wherein the rotor windings (35) of the pole pairs (30) are connected in series (as illustrated in Fig. 1) as a series circuit between two electrical connections (both ends of the windings 35) of the rotor (3) used to supply or conduct away an electrical excitation current through the rotor windings (35); wherein the series circuit has a first section 
Yen does not teach wherein the first section is arranged first in the series circuit, and the second section is arranged upstream of a second of the two electrical connections.
However, Yamada teaches (Fig. 1) a rotor core (16) having rotor windings (42n and 42s) wherein a first section (42n) has windings arranged in series, and a second section (42s) wherein the windings are arranged in series. Since Yen already teaches that the sections can be connected to each other in series, therefore in view of Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Yen to have the first section is arranged first in the series circuit, and the second section is arranged upstream of a second of the two electrical connections, in order to provide alternating fields that interact with the rotating magnetic field of a stator, such that the rotor can rotate synchronously with the rotating magnetic field (Yamada; [0057]). 

In claim 16, Yen as modified teaches the motor of claim 13; furthermore Yen teaches wherein, within the series circuit (circuit of 35), the first section (section having N poles) and the second section (section having S poles) are connected at a connection point (portion of 35 between N and S pole) in such a way that two rotor windings (respective windings 35), which are directly successively connected via the connection point (portion of 35 between N and S pole) are each connected to the connection point from a winding section lying on the inner side (radial inner side of 30) of their respective winding (35).
In claim 17, Yen as modified teaches the motor of claim 13; furthermore Yen teaches wherein the rotor windings (35) and the series circuit are designed to be symmetrical (as illustrated in Fig. 1, since rotor pole windings are disposed alternatively in a circumferential manner) in such a way that a first electrical stray capacitance of the first section (section having N poles) of the rotor body (3) corresponds to a second electrical stray capacitance (since there are an equal number of poles in each section) of the second section (section having S poles) of the rotor body (body of 3) of the rotor (3).
Allowable Subject Matter
Claims 10-12 are allowed.
Claims 5-7, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 10: “A rotor circuit for a separately excited synchronous motor, comprising: a rotor comprising: a rotor body; and an even number, n, of pole pairs arranged on the rotor body with one rotor winding, respectively, wherein the rotor windings of the pole pairs are connected in series as a series circuit between two electrical connections of the rotor used to supply or conduct away an electrical excitation current through the rotor windings; wherein the series circuit has a first section comprising a first n/2 rotor windings, from a first of the two electrical connections, arranged first in the series circuit, and a second section comprising a second n/2 rotor windings arranged upstream of a second of the two electrical connections; and wherein the rotor windings and the series circuit are designed in such a way that during application of a direct-current voltage between the two electrical connections in each of the rotor windings of the first section, a radial component of the direct-current flow present in the series circuit extends through an entire respective rotor winding, from an outer side to an inner side of the rotor winding, and in each of the rotor windings of the second section, in reverse, from an outer side to an inner side of the rotor winding; a first supply line for connecting a first pole of a direct-current supply to the first of the two electrical connections of the rotor and a second supply line for connecting a second opposing pole of the direct-current supply to the second of the two electrical connections of the rotor; and a capacitive voltage divider connected at a first connection between the first supply line and the second supply line with a first Y-capacitor between the first supply line and an electrically conductive connection to the rotor body and a second Y-capacitor between the first connection and the second supply line.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 10-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: “wherein a difference between the first electrical stray capacitance of the first section and the second electrical stray capacitance of the second section of the rotor body is no more than 10% of a resulting stray capacitance of the series circuit of n rotor windings of the rotor body running between the connections of the rotor”
Claim 14: “a first supply line for connecting a first pole of a direct-current supply to the first of the two electrical connections of the rotor and a second supply line for connecting a second opposing pole of the direct-current supply to the second of the two electrical connections of the rotor; and a capacitive voltage divider connected at a first connection between the first supply line and the second supply line with a first Y-capacitor between the first supply line and an electrically conductive 
Claim 18: “wherein a difference between the first electrical stray capacitance of the first section and the second electrical stray capacitance of the second section of the rotor body is no more than 10% of a resulting stray capacitance of the series circuit of n rotor windings of the rotor body running between the connections of the rotor.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiramoto et al. (US 2010/0259136) teaches an electric machine having a stator and a rotor, the rotor having windings alternatively wound in the circumferential direction.
Yamada et al. (US 9906107) teaches a dual stator and rotor having poles of alternating polarity in the circumferential direction, with current flow also going along windings wound around said poles in alternating directions about the circumference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832